DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/14/2022 has been accepted and entered. Claims 1-2, 5, 7, and 15-16 have been amended. Claims 17-18 have been canceled. Claims 17 and 18 have been added.  Claims 1-16 and 19-24 are pending.

Response to Arguments
Applicant’s arguments/amendments see pgs. 11, filed 09/14/2022, with respect to the rejection(s) of claim(s) 1-16 under U.S.C. 112(a) as failing to comply with the enablement requirement, have been fully considered and is not persuasive. The Specification does not teach of utilizing a first and second light intensity. See the objection to the Specification below.
Applicant’s arguments see pgs. 11-12, filed 01/08/2021, with respect to the rejection(s) of claim(s) 1, 9 and 22 under U.S.C. 112(f) have been fully considered and are persuasive and therefore, the rejection has been withdrawn.  
Applicant’s arguments see pgs. 9-11, filed 01/08/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. §102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. §103 as being obvious over, Breit (U.S. Patent Application Publication No. 2008/0296501), and claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breit, and further in view of Sabatier et al. (US 2010/0027378),  and claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breit, and further in view of Tzuang (US 2019/0020811) have been fully considered and are not persuasive. See the Specification objection below. The rejection are maintained.
Applicant’s arguments see pgs. 9-11, filed 01/08/2021, with respect to the rejection(s) of claim(s) 7-11 and 15-16 under 35 U.S.C. §102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. §103 as being obvious over Breit (U.S. Patent Application Publication No. 2008/0296501), have been fully considered and are persuasive, therefore the rejections have been withdrawn.

Specification
The amendment filed 09/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claims 1 and 15-16 has been amended to recite “a first intensity of light emission” and “second intensity of light emission”, however, Applicant’s Specification does not disclose the term “intensity” that would apply to the light emission.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1  is/are rejected under 35 U.S.C. 102( a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Breit et al. (US 2008/0296501) hereinafter known as Breit.
With regards to claim 1 and 17-18, Breit discloses an imaging system (Fig. 1; [0020]; inspection system) comprising:
a first lighting device 16 that emits terahertz waves at a first quantity of light emission in a first operation mode ([0022] teaches of scanning modes.)([0028]; The subject 12 is scanned at one selected frequency.), and emits terahertz waves at a second quantity of light emission, which is larger than the first quantity of light, in a second operation mode; ([0028] teaches that the system is switched to next scanning frequency and further scanned with multiple frequencies.)(Fig.10; 58)
a first detection device 22 that detects reflected terahertz waves 24 by a target 12 [0022]. 
a control device 26 that switches from the first operation mode to the second operation mode in a case where the first detection device detects the target in the first operation mode. (Breit discloses a control device 26 and a control scheme 42 which teaches of illuminating a spot with a selected frequency and scanning different areas on a subject 12 until the presence of the object is detected. The system will switch to the next scanning and the steps are repeated for multiple frequencies. This correlates to the claim limitation.)

With regards to claim 6, Breit discloses the imaging system according to claim 1, wherein the first detection device acquires image information about the target based on reflected waves from the terahertz waves emitted by the first lighting device in the second operation mode. (Breit; [0022])

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breit, and further in view of Tzuang (US 2019/0020811).
With regards to claim 2, Breit discloses an additional millimeter wave source [0031] (which would imply that an accompanying millimeter wave detector would be utilized). The reference further teaches that the millimeter wave based inspection system can be utilized to do a preliminary scan to identify the region of interest, then the identified region of interest can be scanned with the electromagnetic radiation in the terahertz range to detect the object of interest [0031].
However, Breit does not disclose the imaging system according to claim 1, further comprising a second detection device that detects visible light or infrared light,
wherein the control device executes control so as to 
1) keep the first lighting device extinguished before the second detection device detects another target, and 
2) in a case where the second detection device has detected the another target, switch to the first operation mode, thereby the first lighting device emitting terahertz waves at the first quantity of light emission.
Tzuang discloses system that utilizes the information contained in a non-THz image to configure the THz image assembly for optimizing the acquired THz image of the objects of interest (Abstract). Tzuang teaches “…it is harder and less efficient to hunt (move and/or tilt) the THz lens around to find the optimum focusing condition…the output power of the currently available commercial THz source is lower (to compare with the output power of the typical visible light or infrared ray source), such that the noise is more dominant, which makes image analysis more difficult. In addition, in a region where multiple objects are present, it is harder to simultaneously identify the appropriate, even optimized, focusing conduction for each object of interest.” [0003]. The reference goes on to disclose that the non-THz image assembly is utilized to find information of the object(s) of interest. By analyzing the non-THz image, the appropriate focusing condition for acquiring THz image may be effectively performed, and the THz illumination emitted from the THz source may concentrate on, or close to, the object(s) of interest only [0005]. The non-THz image is a visible light image or an infrared image [0006] is detected by a non-THz image assembly ([0012]; 101). Lastly the reference discloses “When the objects in the region of interest are found by the non-THz image assembly, it is optional to let the THz source only illuminate the objects of interest, or only illuminate the objects of interest and their adjacent regions, like a focusing lamp [0022].
In view of Tzuang, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Breit’s inspection system with a non-THz image assembly that utilizes visible or infrared image. The motivation is to utilize the non-THz image assembly to find objects in a region of interest and to further activate the THz source, for THz interrogation, when said object/s are found. Further motivations are to optimize THz focusing which would in turn optimize the THz image. 

With regards to claim 3, Breit, in view of Tzuang, disclose the imaging system according to claim 2, further comprising a second lighting device that emits visible light or infrared light. (Tzuang; [0017]; range camera,  time-of-flight camera)

With regards to claim 4, Breit, in view of Tzuang, disclose the imaging system according to claim 2, wherein 
the another target is a person (Breit; 12), and 
the target is a concealed object carried by the person (Breit; [0024]).

With regards to claim 12, Breit discloses the imaging system according to claim 1, wherein the control device executes control so that in a case where a switch to the second operation mode is performed, specularly reflected terahertz waves by the target, enter the first detection device. [0022]

With regards to claim 13, Breit discloses the imaging system according to claim 1, wherein the terahertz waves are electromagnetic waves having a component in a frequency band included within a range from at least 0.2 THz to not more than 30 THz. [0021]

With regards to claim 14, Breit discloses the imaging system according to claim 13, wherein the terahertz waves are electromagnetic waves having a component in a frequency band included within a range from at least 0.2 THz to not more than 1 THz. [0021]

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breit, and further in view of Sabatier et al. (US 2010/0027378) hereinafter known as Sabatier.
With regards to claim 5, Breit does not disclose the imaging system according to claim 1, further comprising a sensor that detects sound,
wherein the control device executes control so as to 
1) keep the first lighting device extinguished before the sensor detects sound of at least a predetermined magnitude, and 
2) in a case where after the sensor has detected the sound of at least the predetermined magnitude, switch to the first operation mode, thereby the first lighting device emitting terahertz waves at the first quantity of light emission. 
Sabatier discloses methods and equipment for the detection of humans and the equipment and method can be utilized in security systems [0003][0004]. The reference goes on to teach of broadband microphones to monitor human footsteps [0052][0053].
In view of Sabatier, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Breit with a broadband microphone to monitor human footsteps and apply clause 2) (which claim 1 has addressed) of the claim limitation. The motivation is to monitor human footsteps and activate the system according to claim 1 and clause 2) of the claim limitation. The motivation is to gain a sound activated imaging system when a person reaches within a certain proximity of the imaging system.

Allowable Subject Matter
Claims 7-11 and 19-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 7, Keller discloses an imaging system (Fig. 1), comprising:
a first lighting device that emits terahertz waves and includes a plurality of lighting elements ([0038]; transceiver 42 and elements 38 of array 36);
a first detection device that detects reflected terahertz waves by a target ([0036]; sensing array 36)[0047]; and
a control device configured to switch from a first operation mode ([0047]; “Routine 130 begins with initialization operation 132 in which transmission index N is set to one (N=1). From operation 132, element sequencing loop 134 is entered, beginning with transmission/reception operation 136…”) and a second operation mode in a case where the first detection device detects the target in the first operation mode ([0037][0047]; operation 136),
wherein in the first operation mode, a first number of lighting elements, among the plurality of lighting elements, are lit [0037]. 
Keller teaches that the transmission elements can be selectively activated and a different vertical span and/or number of elements can be utilized [0037].. Further, the reference teaches a larger number of transmitting/receiving elements is typically needed for array to have a comparable resolution to previously described embodiments [0102].
Keller does not specifically disclose a second number of lighting elements, the second number of which is larger than the first number, among the plurality of lighting elements, are lit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884